UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7080


ANTHONY BUSSIE,

                     Petitioner - Appellant,

              v.

DR. WADSWORTH,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:19-hc-02148-D)


Submitted: November 19, 2019                                Decided: November 22, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Anthony Bussie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Bussie appeals the district court’s order dismissing without prejudice his

action filed under 28 U.S.C. § 2241 (2012) for failure to comply with its prior order

directing that he either pay the filing fee or move for leave to proceed in forma pauperis.

We have reviewed the record and find no reversible error. Accordingly, we grant leave to

proceed in forma pauperis and affirm for the reasons stated by the district court. Bussie v.

Wadsworth, No. 5:19-hc-02148-D (E.D.N.C. June 27, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2